Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2021

                                       No. 04-19-00889-CR

                                    Cameron Antoine ROBY,
                                          Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6809
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER

         Appellant’s brief was originally due to be filed on March 19, 2020. On July 31, 2020, we
abated this case for an abandonment hearing. On August 27, 2020, we reinstated this case after
the trial court had appointed new appellate counsel. On October 5, 2020, we received notice that
newly appointed counsel had died; consequently, the trial court appointed another counsel,
Patrick Ballantyne, to represent appellant. On October 18, 2020, Mr. Ballantyne requested a
sixty-day extension of time to review the record and file a brief. We granted the request and
ordered appellant’s brief due on December 4, 2020. When the brief was not filed, we ordered
appellant to file a response explaining his failure to timely file the brief and what steps were
being taken to remedy the deficiency. On December 18, 2020, appellant responded with a
second request to extend the time to file appellant’s brief. We granted appellant’s request and
ordered appellant to file his brief on January 15, 2021. On January 26, 2021, appellant filed a
motion requesting a third extension of time to file his brief. We granted the request and ordered
appellant to file his brief by February 16, 2021.

       To date, appellant’s brief has not been filed. Therefore, appellant’s attorney, Mr.
Ballantyne, is ORDERED to respond to this court in writing by March 10, 2021. The response
should state a reasonable explanation for failing to timely file the brief and demonstrate the steps
being taken to remedy the deficiency. If Mr. Ballantyne fails to file an adequate response, this
appeal will be abated to the trial court for an abandonment hearing, and the trial court will be
asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court